Citation Nr: 0531136	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-24 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for thrombophlebitis, bilateral 
with pulmonary emboli.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977, to 
February 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 determination of the Department of 
Veterans Affairs Regional Office (RO) in Waco, Texas, which 
declined to reopen the veteran's case on the grounds that the 
veteran had not submitted new and material evidence.  

The veteran requested and was scheduled for a Board hearing, 
but failed to appear and has not filed a motion for a new 
hearing date.  Accordingly, the case will be processed as if 
the veteran withdrew his hearing request.  38 C.F.R. 
§ 20.702(d) (2005).


FINDINGS OF FACT

1.  In May 1991, the RO denied the veteran's application to 
reopen a claim of service-connection for a thrombophlebitis, 
bilateral with pulmonary emboli, and no appeal was initiated 
from that decision.

2.  The evidence received since the May 1991 rating decision 
does not bear directly and substantially on the issue of 
service connection for thrombophlebitis, bilateral with 
pulmonary emboli.


CONCLUSIONS OF LAW

1.  The May 1991 decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence has not been received since the 
May 1991 decision, and the claim of service connection for 
thrombophlebitis, bilateral with pulmonary emboli is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered. 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in November 
2001, prior to the issuance of the rating decision currently 
on appeal.  Accordingly, the AOJ has timely complied with the 
VCAA's notice requirements.  

The VCAA requires that VA must notify a claimant of any 
evidence that is necessary to substantiate the claim, as well 
as which evidence the Secretary will attempt to obtain and 
which evidence the claimant is responsible for producing.  
38 U.S.C.A. § 5103(a).  In this case, the November 2001 
letter referred to above informed the veteran of information 
and evidence needed to substantiate and complete a claim of 
service connection, as well as what would constitute new and 
material evidence.  Moreover, the veteran was generally 
advised to submit any additional evidence that pertained to 
the matter, including via statement of the case.  Pelegrini, 
18 Vet. App. at 121.  

Also, the November 2001 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c).  When adjudicating a claim to reopen a finally 
adjudicated claim, VA's duty to provide a medical examination 
when necessary to decide the claim is triggered only when new 
and material evidence is presented or secured. 38 C.F.R. § 
3.159(c)(4)(iii)(2005).  The record contains a VA examination 
report from May 1991 as well as the veteran's service medical 
records and private physician records.  As discussed below, 
VA's duty to provide a medical examination, when necessary, 
has not been triggered because new and material evidence has 
not been presented or secured.  Id.  Notably, after 
invitation by the RO, the veteran made no further requests 
for assistance in obtaining evidence.  As such, VA has 
fulfilled its duties to the veteran to the extent possible 
given the particular circumstances of this case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

If the claimant has produced new and material evidence, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
See Winters v. West, 12 Vet. App. 203 (1999) overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000) (summarizing the criteria established by 
Elkins v. West, 12 Vet. App. 209 (1999)); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Analysis

The veteran filed his original claim for disability 
compensation in June 1990.  A rating decision of August 1990 
denied that claim and that rating decision was never 
appealed. 

Following the denial of his initial claim, a rating decision 
of May 1991 continued to deny service connection for 
thrombophlebitis, bilateral with pulmonary emboli.  That 
rating decision was never appealed.  

The present appeal comes to the Board from an April 2002 
rating decision that declined to reopen the veteran's claim 
because of the lack of new and material evidence.  

Prior to the rating decision currently before the Board, the 
RO considered several pieces of evidence in making its 
various rating decisions.  The RO considered the veteran's 
service medical records, treatment records from St. Luke's 
hospital for the period of December 1980 to November 1986, 
treatment records for Hendrick Medical Center for the period 
of April 1989 to July 1989, treatment records from Dr. 
Daggubati, and a VA medical center examination report dated 
April 1991.  These items comprise all of the evidence 
previously considered by the RO in its rating decisions prior 
to the one currently on appeal.  

Following his March 2001 request to reopen his claim of 
service connection for thrombophlebitis, bilateral with 
pulmonary emboli, the veteran did not request that the RO 
obtain any evidence pursuant to VCAA notification.  Moreover, 
the veteran has submitted no evidence, other than a personal 
statement wherein the veteran states that he is convinced 
that his disorder should be service connected. 

Although the veteran has given a statement to the effect that 
he believes that there is a relationship between service and 
the development of his disorder, it is noted that as a lay 
person he is not competent to give an opinion requiring 
medical knowledge, such as the etiology of thrombophlebitis, 
bilateral with pulmonary emboli.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In sum, the veteran has failed to submit any new and material 
evidence to justify reopening his claim for service-
connection of thrombophlebitis, bilateral with pulmonary 
emboli. 


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service-connection for 
thrombophlebitis, bilateral with pulmonary emboli, and the 
benefits sought on appeal as to that claim remain denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


